Central City Roofing Co., Inc. v Altmar-Parish-Williamstown Cent. Sch. Dist. (2018 NY Slip Op 08850)





Central City Roofing Co., Inc. v Altmar-Parish-Williamstown Cent. Sch. Dist.


2018 NY Slip Op 08850


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND TROUTMAN, JJ.


1346 CA 18-01123

[*1]CENTRAL CITY ROOFING CO., INC., PLAINTIFF-APPELLANT,
vALTMAR-PARISH-WILLIAMSTOWN CENTRAL SCHOOL DISTRICT, BOARD OF EDUCATION OF ALTMAR-PARISH-WILLIAMSTOWN CENTRAL SCHOOL DISTRICT, AND ROSS, WILSON & ASSOCIATES, INC., DEFENDANTS-RESPONDENTS. 


TALARICO LAW FIRM, SYRACUSE (JOSEPH R. TALARICO, II, OF COUNSEL), FOR PLAINTIFF-APPELLANT.
FERRARA FIORENZA PC, EAST SYRACUSE (CHARLES E. SYMONS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS ALTMAR-PARISH-WILLIAMSTOWN CENTRAL SCHOOL
 

	Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered October 6, 2017. The order, among other things, granted the motion for summary judgment of defendants Altmar-Parish-Williamstown Central School District and Board of Education of Altmar-Parish-Williamstown Central School District. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court